Citation Nr: 0429375	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  98-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left medial femoral condyle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for sclerosis of 
the left os calcis, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of a 
dislocated left hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

In an October 2002 decision, the Board denied the veteran's 
claims for increased evaluations for residuals of a fracture 
of the left medial femoral condyle and sclerosis of the left 
os calcis and separately assigned a 10 percent evaluation for 
arthritis of the left knee.  The veteran appealed this 
decision, and, in October 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the veteran and the Secretary of Veterans Affairs (Secretary) 
to vacate the October 2002 Board decision (to the extent that 
higher ratings had not been granted) and to remand the case 
back to the Board.

At the time of the October 2002 rating decision, the claim of 
entitlement to an increased evaluation for residuals of a 
dislocated left hip was deferred, pending further 
development.  For reasons described in further detail below, 
this claim will also be addressed by the Board in this 
action.

The Board observes that the Veterans Law Judge who conducted 
a February 2000 Video Conference hearing and signed the 
October 2002 Board decision is no longer associated with the 
Board.  For that reason, the veteran was notified of his 
right to a further Board hearing in September 2004.  In the 
same month, however, his representative notified the Board 
that he did not seek an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In their joint motion for remand, the veteran and the 
Secretary cited multiple concerns with the Board's October 
2002 decision.  First, the parties noted that the Board had 
not provided "adequate reasons and bases" for its 
determinations, to include considering a greater range of 
ankle diagnostic codes for rating sclerosis of the left os 
calcis.  Second, the parties found that VA had not satisfied 
its duty to notify the veteran of the evidence needed to 
substantiate his claims, in view of 38 U.S.C.A. §§ 5103 and 
5103A (West 2002).  Finally, the parties noted that the 
Board's discussion of 38 C.F.R. § 3.321(b)(1) (2003) was 
cursory and that a further discussion of the extent of 
"marked interference with employment" was warranted.

Given that the claims on appeal have not been addressed on a 
VA examination since February 2001, more than three years 
ago, the Board finds that a more contemporaneous examination 
is needed and should be conducted on remand.

Also, as noted above, the claim of entitlement to an 
increased evaluation for residuals of a dislocated left hip 
was deferred at the time of the October 2002 Board decision, 
pending further development.  This requested development 
included the conducting of a further VA examination to 
address the nature and etiology of a low back disorder.  This 
examination was conducted, but the Board now finds that an 
examination addressing the veteran's left hip disorder is 
needed, as this disorder was not adequately addressed on the 
April 2003 examination.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.

2.  Then, the veteran should be afforded 
a VA examination to address his left 
knee, left os calcis, and left hip 
disorders.  The examiner must be provided 
with the veteran's claims file and must 
review the entire claims file in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the left knee, left 
ankle, and left hip, as well as 
commentary as to the extent of any 
painful motion or functional loss due to 
pain.  All opinions and conclusions 
expressed by the examiner must be 
included in a typewritten report.  

3.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claims of entitlement to 
increased evaluations for residuals of a 
fracture of the left medial femoral 
condyle, arthritis of the left knee, 
sclerosis of the left os calcis, and 
residuals of a dislocated left hip should 
be readjudicated.  Consideration should 
be given to VAOPGCPREC 9-2004 (September 
17, 2004) (concerning separate 
evaluations for limitation of flexion and 
extension of the knee) and 38 C.F.R. 
§ 3.321(b)(1) (2003).  If the 
determination of one or more of these 
claims remains less than fully favorable 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


